Citation Nr: 1106281	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  10-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as an 
imbalance condition.

2.  Entitlement to service connection for an acquired psychiatric 
condition, to include depression, dementia, and Alzheimer's, 
claimed as an emotional condition.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 1950 to August 
1952, during the Korean Conflict.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2009 rating decision of the Department of Veterans 
Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO), which denied service connection for bilateral 
hearing loss, vertigo, and depression.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.

In June 2010, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

By an October 2010 rating decision, the Appeals Management Center 
(AMC) granted the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Thus, the October 2010 
action represents a full grant of the benefit sought as to such 
claim and the Board will confine its consideration to the issues 
set forth on the decision title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired 
psychiatric condition, to include depression, dementia, and 
Alzheimer's, claimed as an emotional condition, addressed in the 
REMAND portion of the decision below, is REMANDED to the RO via 
the AMC, in Washington, DC.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran 
does not currently demonstrate a clinical diagnosis of vertigo or 
an imbalance condition.



CONCLUSION OF LAW

Vertigo, claimed as an imbalance condition, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In a September 2008 letter, before the initial adjudication of 
the claim in July 2009, the Veteran was notified of the evidence 
not of record that was necessary to substantiate the claim.  He 
was told that he needed to provide the names of persons, 
agencies, or companies who had additional records to help decide 
his claim.  He was informed that VA would attempt to review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

The September 2008 VCAA letter also informed the Veteran 
regarding the appropriate disability rating or effective date to 
be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Since the Board has concluded that the preponderance of 
the evidence is against the claim decided herein, any questions 
as to the appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes: (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service medical records or other records relevant to 
active duty and VA or VA- authorized medical records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Veteran was afforded a VA examination in August 2010 and an 
addendum to the examination report was filed in November 2010.  A 
specific opinion as to the Veteran's claim was obtained.

In this case, the Veteran's available service treatment records 
and all identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or obtained.  
The Board notes that only the Veteran's physical examination 
conducted for the purpose of separation from service, undated and 
received by the VA in September 1952, is associated with the 
claims file.  

The claims file contains evidence indicating that the National 
Personnel Records Center (NPRC), in November 2008, determined 
that the Veteran's service treatment records may have been 
destroyed in a fire.  Under such circumstances, VA has a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service treatment 
records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  A response 
from NPRC dated in May 2009 indicates that a search for the 
morning reports maintained by the Veteran's unit was negative.  
In July 2009, the RO informed the Veteran of the status of his 
service treatment records and issued a Formal Finding regarding 
the same.  Accordingly, subsequent to the above-described 
unsuccessful additional search for alternative sources of the 
Veteran's service treatment records, the Board finds that all 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.

Additionally, the Board finds there has been substantial 
compliance with its June 2010 remand directives.  The Board notes 
that the U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that "only substantial compliance with the terms 
of the Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
AMC obtained the Veteran's updated VA treatment records and 
afforded him a VA examination in August 2010.  As discussed 
above, an addendum to the examination report was filed in 
November 2010.  The AMC later issued a Supplemental Statement of 
the Case in December 2010.  Thus, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2010).

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandate of the VCAA.

Service Connection

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown 
present.  38 U.S.C.A. § 1110.  The United States Court of 
Veterans Appeals has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See 38 U.S.C.   § 1110.  
In the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The current disability requirement for a service connection claim 
is satisfied if the claimant has a disability at the time the 
claim is filed or during the pendency of that claim.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran's VA treatment records dated in September 2008 
indicate that he complained of vertigo.  

The Veteran was afforded a VA examination in August 2010.  At 
that time, he complained of vertigo, together with his now 
service-connected bilateral hearing loss.  The examiner conducted 
a videonystagmography study and determined that the results of 
such indicated a normal study of the peripheral and central 
vestibular system.  Based upon the normal videonystagmography 
study, the examiner did not diagnose the Veteran with vertigo.  
No imbalance condition was found.

The Board notes here that under certain circumstances lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board thus finds that the Veteran is competent to 
report that he experienced the sensation of vertigo together with 
his bilateral hearing loss, and there is no evidence that such 
competent statements are not credible. 

However, the Veteran's competent and credible lay statements that 
he experienced a sensation of vertigo together with his bilateral 
hearing loss are outweighed by the VA examiner's finding that the 
Veteran did not demonstrate a clinical diagnosis of vertigo.  The 
VA examiner's medical opinion that there is no clinical diagnosis 
of vertigo is accorded greater probative weight than the 
Veteran's statements, because the former is based on greater 
medical knowledge and experience.  Specifically, in this case, 
the examiner's medical opinion is based on diagnostic evidence, 
the videonystagmography study.  Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

Based on the foregoing, the most probative evidence of record 
demonstrates that there is no clinical diagnosis of vertigo.  As 
there is no evidence establishing a current diagnosis of vertigo, 
there cannot be a discussion as to whether there exists a medical 
nexus between the Veteran's military service and vertigo.  Thus, 
service connection for the same is not warranted.

As a threshold matter, per 38 U.S.C.A. § 1131, since the Veteran 
does not have a disability, as to vertigo, for which service 
connection can be granted, the claim must be denied by operation 
of law.


ORDER

Service connection for vertigo, claimed as an imbalance 
condition, is denied.


REMAND

Pertinent to the Veteran's claim of entitlement to service 
connection for service connection for an acquired psychiatric 
condition, to include depression, dementia, and Alzheimer's, 
claimed as an emotional condition, a review of the record 
indicates that further development is necessary.  Although the 
Board sincerely regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

At the time of the June 2010 Board remand, the Board sought a 
medical opinion as to whether any of the Veteran's psychiatric 
disabilities, to include depression, dementia, and early 
Alzheimer's disease, are related to his service, or any incident 
therein.  The Board notes that the Veteran's VA treatment records 
indicate that he was diagnosed and treated for depression with 
prescription medication during the appellate period.  

Review of the August 2010 VA examination report demonstrates that 
the examiner diagnosed the Veteran with cognitive disorder, not 
otherwise specified, and opined that such was not caused by or 
the result of military service.  The examiner reasoned that 
cognitive impairment of such specific domain is a forerunner of 
possible dementia of the Alzheimer's type, and the etiology of 
the dementia has no relation with military service.

While the VA examiner, in August 2010, did not diagnose the 
Veteran with depression, it remains that the Veteran has been 
treated during the appellate period for depression.  The Veteran 
filed his September 2008 claim of entitlement to service 
connection for an emotional condition, and asserted in January 
2011 that such is secondary to his service-connected bilateral 
hearing loss.  As the Veteran has been diagnosed during the 
appellate period with depression, an opinion as to whether his 
depression is related to service, or any incident therein, 
including service-connected bilateral hearing loss, is required.  

Further, while the examiner opined that the Veteran's cognitive 
disorder, not otherwise specified, is not caused by or the result 
of military service, and reasoned instead that such was possible 
dementia, unrelated to service, the examiner did not provide a 
rationale as to why such dementia had no relation to the 
Veteran's military service.  A rationale for any opinion rendered 
was required by the June 2010 Board remand, and the Board 
specifically sought an opinion as to whether the Veteran's 
dementia and Alzheimer's were related to service.  A remand by 
the Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998) (noting that the Board errs as a matter of law 
when it fails to ensure compliance with a remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Forward the Veteran's claims file to 
the examiner who conducted the VA 
examination in August 2010.  If the 
examiner who performed the August 2010 VA 
examination, or a suitable substitute, is 
not available, schedule the Veteran for 
another appropriate examination and have 
that examiner address the Board's 
inquires.  The examiner must opine as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
the depression for which the Veteran 
has been actually treated during the 
appellate period with prescription 
medication, was incurred in service, or is 
otherwise related to service, including 
the service-connected bilateral hearing 
loss.  

In addition, the examiner must also opine 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran's dementia 
and/or Alzheimer's, were incurred in 
service, or are otherwise related to 
service, including the service-connected 
bilateral hearing loss.  A rationale for 
any opinion rendered was required by the 
June 2010 Board remand, and the Board once 
again specifically requests that the 
rational for any findings by the examiner 
be discussed in the examination report.  
Stegall v. West, 11 Vet. App. 268 (1998)

The claims file, to include a copy of this 
Remand, should be made available to the 
examiner for review in conjunction with 
the opinion or examination, and the 
examiner should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The claims file must be 
properly documented regarding any 
notifications to the Veteran as to any 
examination that may be scheduled as a 
result of this remand.

2.  Subsequent to the VA examination, 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, corrective 
procedures must be implemented. 

3.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to entitlement to service 
connection for an acquired psychiatric 
condition, to include depression, 
dementia, and Alzheimer's, claimed as an 
emotional condition. Consider any 
additional evidence added to the record.  
If the action remains adverse to the 
Veteran, provide the Veteran with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination that may be requested as a result 
of this remand is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2010) failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


